UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6321


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORRANCE JONES, a/k/a Tube,

                Defendant – Appellant.



                               No. 10-6324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORRANCE JONES, a/k/a Tube,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:96-cr-00079-BO-1; 5:10-cv-00017-BO)


Submitted:   October 5, 2010                 Decided:   December 2, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Torrance Jones, Appellant Pro Se in No. 10-6321; Clayton Reed
Kaeiser, CLAYTON R. KAEISER, PA, Miami, Florida, for Appellant
in No. 10-6324. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Torrance Jones seeks to appeal the district court’s

orders treating his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010)

petition and his Fed. R. Civ. P. 60(b) motion as successive 28

U.S.C.A. § 2255 (West Supp. 2010) motions, and dismissing them

on that basis.             The orders are not appealable unless a circuit

justice    or    judge       issues      certificates         of    appealability.           28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).            A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                    When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s      assessment      of       the    constitutional          claims    is

debatable      or     wrong.        Slack   v.       McDaniel,      529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We    have    independently           reviewed      the   record       and

conclude       that    Jones       has    not       made     the    requisite        showing.

Accordingly, we deny certificates of appealability and dismiss



                                                3
the appeals.         We also deny Jones’ motion to appoint counsel in

No. 10-6321.

               Additionally, we construe Jones’ notice of appeal in

No.    10-6324    and     informal    brief         as   an    application           to   file   a

second or successive § 2255 motion.                      United States v. Winestock,

340    F.3d     200,    208   (4th       Cir.       2003).          In    order      to   obtain

authorization to file a successive § 2255 motion, a prisoner

must     assert      claims      based     on       either:         (1) newly        discovered

evidence,      not     previously     discoverable            by    due       diligence,    that

would     be    sufficient       to   establish          by     clear         and    convincing

evidence       that,    but   for     constitutional               error,      no    reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28 U.S.C.A. § 2255(h).                Jones’ claims do not satisfy

either of these criteria.                Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented          in    the    materials

before    the     court    and    argument          would     not    aid      the    decisional

process.

                                                                                      DISMISSED




                                                4